TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00606-CV


Dimitry Wanda, Appellant

v.


Katherine J. Walters and Richie & Gueringer, P.C., Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. GN401381, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

	Appellant Dimitry Wanda filed his notice of appeal on September 14, 2004.  The
district clerk's office notified this Court on October 12, 2004, that no payment arrangements had
been made for the clerk's record.  By letter of October 19, 2004, appellant was instructed to respond
concerning the status of the appeal by October 29, 2004, or his appeal would be dismissed for want
of prosecution.  See Tex. R. App. P. 37.3(b).  To date, appellant has not made payment arrangements 
or responded in any way to our notice.  Accordingly, we dismiss the appeal for want of prosecution. 
See Tex. R. App. P. 42.3(b), (c). (1)

  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Prosecution
Filed:   January 28, 2005
1.        Appellant has not paid the filing fees due in this Court either.  See Tex. Gov't Code Ann.
§ 51.207 (West Supp. 2004-05).